Matter of Boden (2021 NY Slip Op 01181)





Matter of Boden


2021 NY Slip Op 01181


Decided on February 25, 2021


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: February 25, 2021

PM-14-21

[*1]In the Matter of Sean Michael Boden, an Attorney. (Attorney Registration No. 5685698.)

Calendar Date: February 22, 2021

Before: Egan Jr., J.P., Lynch, Clark, Aarons and Colangelo, JJ.


Sean Michael Boden, Bayside, pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

Per Curiam.
Sean Michael Boden was admitted to practice by this Court in 2019 and lists a business address in the City of Albany with the Office of Court Administration. Boden has applied to this Court, by affidavit sworn to November 1, 2020, for leave to resign from the New York bar for nondisciplinary reasons (see  Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). The Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) opposes the application on the basis that Boden omitted a material response in his submission and, therefore, his application to resign was not in the proper form prescribed by Rules for Attorney Disciplinary Matters (22 NYCRR) § 1240.22 (a)(1) (see  Rules for Attorney Disciplinary Matters [22 NYCRR] part 1240, appendix E).
In reply to AGC's opposition, however, Boden has submitted supplemental correspondence dated February 17, 2021, in which he sufficiently addresses the irregularity in his prior submission. Accordingly, with AGC voicing no other substantive objection to his application, and having determined that Boden is now eligible to resign for nondisciplinary reasons, we grant the application and accept his resignation.
Egan Jr., J.P., Lynch, Clark, Aarons and Colangelo, JJ., concur.
ORDERED that Sean Michael Boden's application for permission to resign is granted and his nondisciplinary resignation is accepted; and it is further
ORDERED that Sean Michael Boden's name is hereby stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately, and until further order of this Court (see generally  Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [b]); and it is further
ORDERED that Sean Michael Boden is commanded to desist and refrain from the practice of law in any form in the State of New York, either as principal or as agent, clerk or employee of another; and Boden is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto, or to hold himself out in any way as an attorney and counselor-at-law in this State; and it is further
ORDERED that Sean Michael Boden shall, within 30 days of the date of this decision, surrender to the Office of Court Administration any Attorney Secure Pass issued to him.